Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Owen on May 02, 2022.
The application has been amended as follows: 

1. (Currently Amended) A process to produce a wet laid article in a paper mill, said process comprising adding cellulose ester staple fiber to a hydropulper zone, and/or to a refining zone, and/or after the refining zone wherein said paper mill process is not substantially modified to allow for said adding of said cellulose ester; wherein said cellulose ester (CE) staple fibers have , said CE staple fibers are present  in the wet laid article in an amount from about 4 wt% to less than 16 wt%; 
i) a cut length of less than 6 mm, 
ii) crimping,
 iii) the CE staple fibers are non-round, 
iv) the weight of fibers in said composition is more than 50 wt.% based on the weight of all solids based on the weight of all solids in said composition and
 v) no plasticizer is added to the composition.
Claims 6, 13 and 15 have been cancelled.
	In claims 16 and 17, the phrase “is crimped and” has been deleted.
In claims 16 and 17, line 2, after the word “average” the word –crimping-- has been added.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not
teach nor fairly suggest a process of making a wet-laid paper as it is now claimed. Note that based on the evidence of unexpected results on the properties of the paper article obtained by the limitations of the process of the claims, explained on pages 6-9 of applicants arguments/Remarks
filed on January 10, 2022, the obviousness rejection of the previous office action has been overcome and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        
JAF